11-4989                                                                        BIA
         Tasik v. Holder                                                       A096 426 194




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of August, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       _____________________________________
12
13       YOHANES TASIK,
14                Petitioner,
15
16                         v.                                   11-4989
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Yohanes Tasik, pro se, Avenel, New
24                                     Jersey.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Ernesto H. Molina,
28                                     Jr., Assistant Director; Jeffery R.
29                                     Leist, Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Yohanes Tasik, a native and citizen of Indonesia, seeks

 6   review of an October 27, 2011, order of the BIA denying his

 7   motion to reopen. In re Yohanes Tasik, No. A096 426 194

 8   (B.I.A. Oct. 27, 2011).    We assume the parties’ familiarity

 9   with the underlying facts and procedural history of this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006) (per curiam) (internal citation omitted).     A

14   petitioner may file only one motion to reopen, and that

15   motion must be filed within 90 days of the date the final

16   administrative decision was rendered, 8 C.F.R.

17   § 1003.2(c)(2), unless the motion is “based on changed

18   country conditions arising in the [petitioner’s] country of

19   nationality,” 8 U.S.C. § 1229a(c)(7)(C)(ii).     Here, there is

20   no dispute that Tasik’s 2011 motion was untimely and number-

21   barred, because he previously filed a motion to reopen in

22   2008, and his administrative order of removal became final

23   in 2005.   See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); see also

24   8 C.F.R. § 1003.2(c)(2).

                                    2
 1        In his brief, Tasik argues that the BIA erred in

 2   denying his motion to reopen because the pattern or practice

 3   of persecution of Christians in Indonesia is “ongoing.”

 4   However, as Tasik fails to argue changed conditions in

 5   Indonesia since his previous hearing in 2004, as required

 6   for untimely and number-barred motions to reopen, Matter of

 7   S-Y-G-, 24 I&N Dec. 247, 253 (BIA 2007), he has waived any

 8   challenge to the BIA’s finding that his motion to reopen is

 9   both untimely and number-barred, see Yueqing Zhang v.

10   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

11       To the extent Tasik challenges the BIA’s determination

12   not to reopen his proceedings sua sponte, we lack

13   jurisdiction to consider a challenge to that purely

14   discretionary determination.   Ali, 448 F.3d at 518.     To the

15   extent Tasik requests that we take judicial notice of

16   documents he submitted with his brief that are outside the

17   administrative record, that request is denied.   Xiao Xing Ni

18   v. Gonzales, 494 F.3d 260, 269-70 (2d Cir. 2007); accord 8

19   U.S.C. § 1252(b)(4)(A).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in

24   this petition is DISMISSED as moot.   Any pending request for

                                    3
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7
8
9




                                   4